EXHIBIT 10.1 M&T BANK September 3, 2013 Mr. Daniel G. Keane c/o Daroth Capital Advisors LLC 130 East 59 th Street, 12 th Floor New York, New York, 10022 Amendment to Commitment Letter Dear Dan: Reference is hereby made to the Commitment Letter and the Exhibits attached thereto, dated as of April 5, 2013 (the " Commitment Letter "), from M&T Bank (the " Bank ") to MOD-PAC Corp., a New York corporation (the " Target "), together with Mandan Acquisition Corp., a New York corporation (" Mandan " and together with Target, collectively, the " Borrower "). Capitalized terms used in this agreement (this “ Amendment ”) but not defined herein shall have the respective meanings assigned to such terms in the Commitment Letter. Each of the undersigned hereby agrees that, from and after the date hereof, the Commitment Letter shall be amended as follows: 1.Clause (iii) of the second to last paragraph on page 8 of the Commitment Letter is amended and restated in its entirety to read as follows: "(iii) the loans have not closed on or before November 15, 2013 (the " Closing Date ")." By execution of this Amendment, the Bank hereby confirms its consent to the amendment to the Merger Agreement, dated as of September 3, 2013, substantially in the form attached hereto as "Exhibit A" (the " Merger Agreement Amendment ") and hereby confirms its approval of the form and substance of the Merger Agreement, as amended by the Merger Agreement Amendment. This Amendment to Commitment Letter may be executed in any number of counterparts, each of which when executed will be an original, and all of which, when taken together, will constitute one agreement. Delivery of an executed counterpart of a signature page of this Amendment to Commitment Letter by facsimile transmission or electronic transmission (in pdf format) will be effective as delivery of a manually executed counterpart hereof. Very truly yours, /s/Michael J. Prendergast Michael J. Prendergast Vice President Agreed and acknowledged as of the date first written above: MANDAN ACQUISITION CORP. By: /s/ Daniel G. Keane Daniel G. Keane Exhibit A FIRST AMENDMENT Dated as of September 3, 2013 TO THE AGREEMENT AND PLAN OF MERGER Dated as of April 11, 2013, by and among ROSALIA CAPITAL LLC, MANDAN ACQUISITION CORP. and MOD-PAC CORP. FIRST AMENDMENT TO THE AGREEMENT AND PLAN OF MERGER THIS FIRST AMENDMENT, dated as of September 3, 2013 (this “ Amendment ”), to the AGREEMENT AND PLAN OF MERGER, dated as of April 11, 2013 (the “ Merger Agreement ”), is by and among Rosalia Capital LLC, a Delaware limited liability company, Mandan Acquisition Corp., a New York corporation, and Mod-Pac Corp., a New York corporation. RECITALS : WHEREAS, the parties to the Merger Agreement desire to enter into this Amendment to amend certain provisions of the Merger Agreement, as set forth below. NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants and conditions herein contained, as well as other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged and accepted, and intending to be legally bound hereby, the parties hereby agree to as follows: I.
